 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        No. 6:17-PO-00740-jdp
11                       Plaintiff,
12           v.                                        STIPULATION TO VACATE STATUS
                                                       CONFERENCE AND SET PAYMENT
13    ADAM SHAHABZADA,                                 SCHEDULE; AND ORDER THEREON
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Adam Shahabzada, that the status conference in the above-

18   captioned matter set for November 27, 2018 be vacated, and the court approve a payment

19   schedule for Mr. Shahabzada to pay the total collateral due, and thereby resolve this matter. The

20   total amount currently outstanding for the violation is $380.00. The parties are in agreement with

21   the following payment schedule:

22          $127.00         Due to the Central Violations Bureau on or before December 15, 2018

23          $127.00         Due to the Central Violations Bureau on or before January 15, 2018

24          $126.00         Due to the Central Violations Bureau on or before February 15, 2018.

25          Defendant is aware that failure to make any payment may result in an additional fine.

26   Additionally the failure to make payments as scheduled could result in this Court issuing a

27   warrant and/or license abstract.

28
                                                      1
 1
     Dated: November 7, 2018        /S/ Susan St. Vincent
 2                                  Susan St. Vincent
 3                                  Legal Officer
                                    Yosemite National Park
 4
     Dated: November 19, 2018       /S/ Adam Shahabzada
 5                                  Adam Shahabzada
                                    Defendant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                2
 1
                                            ORDER
 2

 3            The court accepts the above stipulation and adopts its terms as the order of this court.

 4   Accordingly, the November 27, 2018, status conference for U.S. v. Shahabzada, Case Number

 5   6:17-PO-00740-JDP, is vacated, and the above payment schedule is ordered.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      November 20, 2018
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
